Jackson, Chief Justice,
dissenting.
I dissent from the judgment of the majority of the court, affirming the judgment of the superior court, because the case is res ad judicata adversely to that judgment. It is due to the court below to say that the point making it res ad judicata had not been, adjudicated when the demurrer to the present bill was overruled by that court; but after that court had decided on the bill now before us, a bill precisely like this, between the same parties, was dismissed by the superior court of Fulton county, and that judgment of dismissal was affirmed by this court on demurrer thereto, on the ground that there was no equity in it. If there was no equity in this case when brought here from Fulton, there certainly can be none in it when brought here from Bibb.*
If Fulton superior court had judication, its judgment affirmed by this court concludes the parties. That Fulton superior court did have jurisdiction is indisputable, because Markham, the defendant to the bill, and the only defendant to it, resides in Fulton. Therefore, if the bill now before us from Bibb be the same bill which was before us from Fulton last term, Huff is concluded by the judgment in Fulton superior court affirmed here last term.
Is it the same bill ? It is the identical bill now before us. It raises the same issues, invokes the same relief, and prays for the same damages. There is but one point of difference between the two, and that is that Markham sued Huff in Bibb superior court to foreclose a mortgage on real estate there, given to secure the rent of the hotel, *885and this bill now before us was filed to enjoin that foreclosure and for relief against Markham for failure on his part to comply with the terms of the lease, to the great damage of Huff; whereas in the case from Fulton, the mortgage on realty in Bibb was of course not involved. Bibb county acquired jurisdiction by reason of Markham’s suing Huff there, so far as to defend that suit, and to stay proceedings to foreclose, but not to give a decree for damages against Markham, unless strictly springing out of that ’ mortgage, the suit to foreclose which gave jurisdiction to the Bibb court.
So that, when it was decided that Huff had no equity against Markham to stop the collection of his rent overdue, by this court, in the case from Fulton, which county had full and complete jurisdiction, the effect of that decision is that he had no equity to stop the mortgage in Bibb, to collect the same rent—the equitable facts alleged in the two bills being precisely the same.
The judgment from which I dissent reaches the remarkable result that a court having only partial jurisdiction of the person of the defendant, to-wit, to grant complainant relief, stopping the mortgage process until certain equities could be adjusted, can overrule a decision in another court, between the same parties, which had complete jurisdiction of the whole case for all equitable purposes; and thus the less jurisdiction would possess not only greater powers, but powers unheard of before in any court, of reversing a judgment between.the same parties on the same allegations of equity.
It is vain to reply that, in the case when here from Fulton, the landlord was pursuing his statutory rights to eject the tenant for non-payment of rents, whereas in Bibb he was enforcing a lien to secure those rents. No substantial distinction exists between the two remedies, so far as equitable rights to stop the landlord are concerned. If he has such rights, not springing out of the mortgage alone, but out of ■ the lease, equity would interpose as soon to suspend *886the collection of the rent notes by the ordinary mode as by their collection by the foreclosure of the mortgage. If the tenant had no equity to deny payment' of the notes he gave for the lease of the hotel, it is very hard to find an equity he would have to deny payment of the same notes secured by mortgage, unless that equity sprang directly out of the mortgage, independently of the lease, of which there is no pretense. The very same equity which the tenant set up against the notes, to-wit, the damages done him by the landlord’s breach of the covenants of the lease, is the equity, and the only equity, which he now sets up against the mortgage.
But to make assurance doubly sure, it is expressly stipulated in the lease itself that the taking the mortgage, with all the rights and remedies therein given, shall not, in the slightest degree, affect the rights and remedies of the landlord. So that, whatever right he had to collect the notes by the proceeding under the statute, over any so-called equities which Jtiuff might set up), Markham reserved the same in respect to the collection of the mortgage. The original lease was made to Brown & Huff, and Huff bought out Brown, and to get Markham’s assent thereto, and to make him as secure as if Brown had remained one of the lessees, Huff gave the mortgage sued in Bibb superior court. Therein are these words: “ It is distinctly understood and agreed that the taking of this mortgage by said Markham shall in no way affect the right of said Markham as against said Huff under said original contract, and said Markham may use all the remedies for the enforcement of said contract given to landlords under the law of said.state in case said contract is not complied with,’’ etc.
Yet, in the teeth of this agreement, of this solemn covenant, it is held by the majority of this court that a judgment affecting Markham’s rights to the extent of allowing Huff equities, which, outside of the taking the mortgage, this court unanimously held, when the case was here from Fulton, Huff did not have, and enjoining Markham from *887prosecuting in Ms own county, where the property leased lay, “ all the remedies for the enforcement of said contract given to landlords under the law,” be affirmed; and in so deciding, in my j udgment, with great deference and respect to theirs, I must say it has not only reversed what a unanimous court between the same parties declared to bo the law of the case here made at the very last term, but has annulled the agreement and covenant between the parties; and all this has been done, too, in violation of the spirit of the constitution, which gives to all men the right of trial in equity cases, if relief be substantially prayed against them, in their own counties. The effect of the decision is to transfer the whole case from Fulton, the residence of the defendant, to Bibb county, the residence of the complainant, contrary to the law and the constitution, as I interpret them.
Therefore, I put this dissent on record.

71 Ga., 555.